Citation Nr: 9915117	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a right foot disability, claimed as 
secondary to service-connected residuals of a gunshot wound 
of the left great toe.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a gunshot wound of the left 
great toe, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected arthrodesis of the right thumb with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from September 1942 to 
December 1945.  

This appeal arose from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).

In May 1994, the Board of Veterans' Appeals (the Board) 
remanded this case to the RO for additional evidentiary 
development.


REMAND

In his September 1993 substantive appeal, VA Form 9, the 
appellant indicated that he wished to appear personally at a 
travel Board hearing on his appeal.  On March 21, 1994, the 
appellant testified before a former member of the Board at 
the RO.  As noted above, the Board remanded this case in May 
1994.  After additional medical evidence was added to the 
appellant's claims folder, the RO issued a Supplemental 
Statement of the Case in January 1999 which denied the 
appellant's claim as to all three issues on appeal.  The 
appellant's claims folder was returned to the Board in April 
1999.

In May 1999, the Board wrote to the appellant to advise him 
that the Board member who presided at his personal hearing in 
March 1994 is no longer employed at the Board and to clarify 
whether he desired another hearing.  Later in May 1999, the 
appellant responded by stating that he wished to attend a 
hearing before a member of the Board at the RO.  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 1998).  Pursuant to 38 C.F.R. 
§ 20.700 (1998), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire to appear in 
person.

This case is therefore remanded to the RO for the following 
action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a member of the 
Board.  A copy of the notice to the 
appellant scheduling of the hearing 
should be placed in his claims folder.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
accord the appellant due process of law.  The appellant need 
take no action until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



